DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03-07-2021 have been fully considered but they are not persuasive. 
Applicant argues that  the combination of Li and Dallal fails to disclose, teach, or suggest “deciding whether to attempt to decode the control information depending on the determination,” as recited in Claim 37(Remarks pg., 8 lines 12-16).

The Examiner respectfully disagrees.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Dallal is relied on in remedying the deficiency of Li of determining whether to decode the control information dependent on the determination. Whether or not Dallal’s determination is limiting to messages intended for the UE as alleged by the applicant, Dallal still teaches the limitation given the broadest reasonable interpretation of the claim language. Nowhere within the language of the claim  is it specified that the decision to decode is dependent on whether it is intended for the UE or not. 
The applicant further argues that the Office Action’s obviousness rejection is deficiency (Remark, pg. 9 lines 1-18).

The Examiner respectfully disagrees

As indicated above obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Therefore, based on this rationale the 103 rejection of claims 37 and 48 and their respective dependents over Li  in view of Dallal stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 37, 38, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20150230173) in view of Dallal et al (US 20180115968)

As to claim 37 Li discloses a method for a user equipment, UE, comprising determining if a signal pertaining to control information is present in a first time period- signal may pertain to a control channel; a first time frame corresponding to a subframe. (Li Fig.2 ¶0020- 4th sentence-the UE extracts DCI from the PDCCH resources. The DCI provides an indication on the existence of an ePDCCH transmission for the UE in the subframe.); 
Li however is silent in deciding whether to attempt to decode the control information depending on the determination. However, in an analogous art Dallal remedies this deficiency: (Dallal ¶0069- determining soon after receiving a PDCCH message whether there is data in the PDCCH message that is intended for the UE and that therefore needs to be processed and decoded…UE may prune out, i.e., reject, from 
further processing and decoding PDCCH messages that are not intended for the UE….the UE may determine soon after waking up that it can go back to a sleep or idle state because the received PDCCH message does not include data 
that is intended for the UE).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lis teaching with that of Dallal in determining when to decode PDCCH (Dallal ¶0069).

As to claim 38 the combined teaching of Li and Dallal disclose the method according to claim 37, wherein the method comprises receiving an indication whether the signal will be used or not for indicating a presences of control information intended for the UE in a System Information message (Dallal ¶0069- 1st sentence- determining soon after receiving a PDCCH message)

As to claim 48 the combined teaching of Li and Dallal disclose a user equipment, UE, comprising processing circuitry and radio circuitry (Li Fig.3 ¶0034- 2nd and last sentence), wherein the UE is configured to: determine if a signal pertaining to control information is present in a first time period- signal may pertain to a control channel; a first time frame corresponding to a subframe. (Li Fig.2 ¶0020- 4th sentence-the UE extracts DCI from the PDCCH resources. The DCI provides an indication on the existence of an ePDCCH transmission for the UE in the subframe.);  
Li however is silent in deciding whether to attempt to decode the control information depending on the determination. However, in an analogous art Dallal remedies this deficiency: (Dallal ¶0069- determining soon after receiving a PDCCH message whether there is data in the PDCCH message that is intended for the UE and that therefore needs to be processed and decoded…UE may prune out, i.e., reject, from 
further processing and decoding PDCCH messages that are not intended for the UE….the UE may determine soon after waking up that it can go back to a sleep or idle state because the received PDCCH message does not include data 
that is intended for the UE).Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Lis teaching with that of Dallal in determining when to decode PDCCH (Dallal ¶0069).

As to claim 49 the combined teaching of Li and Dallal disclose the UE according to claim 48, wherein the UE is further configured to receive an indication whether the signal will be used or not for indicating a presences of control information intended for the UE in a System Information message (Dallal ¶0069- 1st sentence- determining soon after receiving a PDCCH message).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462